Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4 – 8, 13 and 14 have been amended; claim 15 has been added. Claims 1-15 are pending. 

Allowable Subject Matter
Claims 1 –15 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  	The prior art fails to disclose in combination: “determining a settable range of a second parameter of the virtual viewpoint, the settable range of the second parameter being determined, in a case where the virtual viewpoint image is determined to include an area with image quality lower than the threshold value, so as to cause the settable range to be narrower than that in a case where the virtual viewpoint image is determined not to include an area with image quality lower than the threshold value, the second parameter being a parameter relating to the virtual viewpoint image to be generated based on the images captured by the plurality of image capturing apparatuses”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422